Proceeding pursuant to CPLR article 78 to review a determination of the respondent, the Commissioner of the New York State Department of Social Services, dated July 9, 1995, which, after a hearing, excluded the petitioner from participating in the Medicaid program for a period of two years.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The respondent proffered substantial evidence that the petitioner, a podiatrist, had billed Medicaid for debridement of the nail tissue of the feet of a Medicaid investigator when, in fact, he had not cut or otherwise altered the investigator’s nails but had merely prescribed antifungal medication. Accordingly, we confirm the respondent’s determination that the petitioner violated 18 NYCRR 515.2 (b) (1) (i) (a) and (2) (i) by billing Medicaid for services that he did not perform.
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Balletta, J. P., Miller, Santucci and Altman, JJ., concur.